DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 04/22/2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/22/2022.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 06/23/2020 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. 4,744,619 to Cameron (hereinafter “Cameron”) in view of Patent No. 9,817,187 to Mizushima et al. (“Mizushima”).
In re claim 1, Cameron discloses a method of connecting an optical fiber to a waveguide, see FIG. 3, comprising: 
aligning an optical fiber (31) to a waveguide (2) (“The end of the fibre 31 is then moved into alignment with the waveguide 2 by using the linear adjustment facilities of the micropositioner 34”); 
transmitting light through the optical fiber (31) and the waveguide (2) (“An optical source 32 is coupled to the end of the input fibre 31 which is remote from the waveguide substrate 3”; “viewing the output termination of the waveguide 2 with a ×5 microscope objective 36 when the optical source 32 is activated”); 
focusing the light emitted by the endcap to a near-field plane (“viewing the output termination of the waveguide 2 with a ×5 microscope objective 36 when the optical source 32 is activated”; “The position of the input fibre 31 is varied until an intense near field mode pattern of the waveguide 2 is observed”); 
measuring an intensity distribution of the light in the near-field plane (“The position of the input fibre 31 is varied until an intense near field mode pattern of the waveguide 2 is observed”); 
adjusting the alignment of the optical fiber (31) with respect to the waveguide (2) based on the intensity distribution (“The position of the input fibre 31 is varied until an intense near field mode pattern of the waveguide 2 is observed”); and 
splicing the optical fiber (31) to the waveguide (2) after adjusting the alignment (“The index matching gel is then cleaned from the input fibre 31 and the waveguide 2, and replaced by a small quantity of white light curable adhesive. After again realigning the joint to maximise the power measured on the photodiode 43, the adhesive is cured and the joint attached in the same way as the output joint”). See columns 5-7 of Cameron for further details. 

Thus, Cameron only differs from claim 1 in that he does not teach connecting an endcap to his optical fiber (31), instead of his waveguide (2), thereby forming an endcapped fiber.  Mizushima, on the other hand, teaches that in the related art of optical fiber applications, such as high energy lasers, an end cap having a different diameter from an optical fiber may be useful.  See col. 1, lines 15-30 of Mizushima. In order for his optical fiber to be used in other applications, such as high energy lasers, Cameron would have been modified by connecting an end cap to his optical fiber (31), instead of his waveguide (2), in order to form an endcapped fiber, thereby obtaining the invention specified by claim 1.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1 in view of Cameron combined with Mizushima.

In re claim 2, Mizushima teaches aligning an optical fiber to an endcap (721) by registering the endcap (721) to a vee groove in a first piece (712). See col. 4, lines 45-47 of Mizushima. The end cap (721) and first piece (712) of Mizushima would have also been used with Cameron for the same reasons mentioned with respect to claim 1.
In re claim 3, it was well-known before the effective filing date that the wavelength range used by conventional optical fibers included a bandwidth of at least 10 nm.  In order to use a wider range of useable wavelengths, it would have been obvious to transmit light through the optical fiber (31) and the endcap of Cameron in view of Mizushima by launching a beam having a bandwidth of at least 10 nm into the optical fiber (31).

In re claim 5, as disclosed by Cameron, the end of input fibre (31) is first clamped to a micropositioner (34) with three translational directions of adjustment (i.e., it permits fibre movement up and down, left and right, and along the fibre axis).  Thus, adjusting the alignment of the optical fiber (31) with respect to the endcap of Cameron in view of Mizushima would have comprised translating the optical fiber (31) with respect to the endcap in a direction orthogonal to an optical axis of the optical fiber (31) via the micropositioner (34).

In re claim 12, an endcapped fiber made according to the method of claim 1 is considered obvious for the same reasons mentioned with respect to claim 1.
Allowable Subject Matter
Claims 4 and 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, the primary reason for indicating allowable subject matter is the inclusion of measuring the intensity distribution of the light in the near-field plane comprises comparing the intensity distribution to a reference intensity distribution.
Regarding claim 6, the primary reason for indicating allowable subject matter is the inclusion of adjusting the alignment of the optical fiber with respect to the endcap comprises placing a virtual waist of the endcapped fiber to within 200 nanometers of a desired position of the virtual waist.
Regarding claims 7-9, the primary reason for indicating allowable subject matter is the inclusion of placing the endcapped fiber in a vee groove array; and aligning the endcapped fiber with respect to another endcapped fiber in the vee groove array.
Regarding claim 10, the primary reason for indicating allowable subject matter is the inclusion of measuring a near-field intensity distribution of light emitted from the endcapped fiber and comparing the near-field intensity distribution to a reference near-field intensity distribution.
Regarding claim 11, the primary reason for indicating allowable subject matter is the inclusion of measuring a far-field intensity distribution of light emitted from the endcapped fiber; and comparing the far-field intensity distribution to a reference far-field intensity distribution.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 13-15, the primary reason for allowance of the claims is the inclusion of adjusting a position of a virtual waist of the endcap and the optical fiber based on the near-field intensity distribution;  measuring a near-field intensity distribution of light emitted from the endcapped fiber; and comparing the near-field intensity distribution to a reference near-field intensity distribution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
May 17, 2022